The plaintiff is the owner of a farm upon the east bank of the Hudson river, and directly upon a deep bay, upon which he had, before the construction of the defendants’ road, built a wharf.
The defendants made their road upon a structure of pile bridging, across the bay, from headland to headland, about nineteen hundred feet distant from and in front of the plaintiff’s wharf, placing in their structure a draw, suitable to admit vessels navigating the bay.
Held, that the plaintiff’s wharf was not “ cut off” by the railroad, within the 15th section of the act incorporating the defendants (Laws of 1846, p. 279), and that an action would not lie to compel the defendants to extend the plaintiff’s wharf across the line of the road, so as to give him a river front outside of the railroad, or otherwise improve the same, so as to restore it to its former usefulness; that the defendants had performed their whole duty to the plaintiff in respect to the wharf, *257by the construction of a bridge proper for the free passage of such boats and vessels as had theretofore passed into and from the bay.
(S. C., 15 Barb. 406 ; 9 N. Y. 575.)